The defendant was convicted of the crime of simple burglary and sentenced to serve a term of two years in the Penitentiary. He has appealed from the conviction and sentence.
The defendant was charged in a bill of information with, having "committed simple burglary of the building and structure No. 2425 Louisiana Avenue belonging to the Flint Goodrich Hospital of Dillard University, etc."
When the case was called for trial and after the first witness had testified in part, the trial court permitted the State to amend the bill of information to read, "committed simple burglary of the building and structure being the nurses' home of the Flint Goodrich Hospital of Dillard University at 2425 Louisiana Avenue, etc." Counsel for the defendant objected to the amendment of the bill of information and moved the trial court to discharge the jury and continue the trial. The objection was overruled and a bill of exception reserved. Counsel for the defendant reurges the objection to the amendment of the bill of information and the forcing of the defendant to trial in a motion for a new trial. *Page 376 
Counsel takes the position that the amendment was made to the substance of the bill of information and that it was the mandatory duty of the trial court to grant a continuance under the provisions of Article 253 of the Criminal Code of Procedure. He contends that the accused was not informed of the nature and cause of the accusation set forth in the amended bill of information before trial in violation of Article 1, Section 10 of the Constitution of this State. The contention is based on the ground that the nurses' home of the hospital is a separate and distinct building from the main building of the hospital located at 2425 Louisiana Avenue.
The evidence taken in connection with the bill of exception shows that the nurses' home is located behind the main hospital building on the same plot of ground and separated from it by a walk. The original bill of information charged the defendant with the burglary of the building and structure No. 2425 Louisiana Avenue belonging to the hospital. The amendment to the bill of information merely sets forth with more particularity the building burglarized.
Describing the building more particularly does not change the substance of the bill of information. Under the provisions of Articles 253 and 364 of the Code of Criminal Procedure, a defendant is not entitled to a discharge of the jury and a continuance unless a review of the entire proceedings disclosed that the defendant had *Page 377 
been mislead or prejudiced in his defense. The defendant could not in this case have been mislead or prejudiced by an amendment more fully describing the building burglarized.
For the reasons assigned, the conviction and sentence are affirmed.